Citation Nr: 0704734	
Decision Date: 02/20/07    Archive Date: 02/27/07

DOCKET NO.  04-28 601A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1961 to July 
1981.  The appellant seeks benefits as the veteran's 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for the veteran's cause of death.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

Additional development is needed prior to further disposition 
of the claim.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2006); 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  A medical 
examination or opinion is necessary to make a decision on a 
claim if all of the lay and medical evidence of record (1) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim.  

An August 2003 death certificate indicates that the veteran 
died of an acute myocardial infarction that same month.  
Colon cancer was listed as a condition contributing to death 
but not related to the immediate cause of death.  The veteran 
was not service-connected for any condition prior to his 
death.  His service medical records reflect that he reported 
to sick call in March 1972 with complaints of recent onset of 
an abnormal heart rhythm while assembling furniture.  He 
denied a history of chest pain, syncope, acute respiratory 
failure, or other heart-related condition, and reported a 
recent history of use of caffeine and tobacco.  An EKG 
revealed premature ventricular contractions (PVC) of 
bigeminal and trigeminal rhythms, but was otherwise within 
normal limits.  A chest X-ray was within normal limits.  A 
functional murmur was detected, and the PVCs were determined 
to be of an undetermined etiology, but likely related to use 
of caffeine and tobacco.  He was advised to avoid use of 
caffeine and tobacco.  On follow up evaluation, the veteran's 
PVCs were noted to continue, although at a decreased 
frequency, despite decreasing his use of tobacco and 
caffeine.  After several additional evaluations, EKG revealed 
no PVCs and the veteran was asymptomatic.  The PVCs were 
determined to be of an undetermined etiology, but likely 
related to use of caffeine and tobacco.  It was suggested 
that if the PVCs returned, the veteran be prescribed 
medication to regulate his heart rhythm.  The remainder of 
the veteran's service medical records, however, are negative 
for evidence of additional PVC's or other heart problems.  On 
examination in May 1981, prior to his separation from 
service, the veteran reported a history of pain or pressure 
in his chest.  Physical examination, however, revealed no 
cardiovascular abnormalities and no chronic cardiovascular 
condition was diagnosed.

Post-service medical records are silent as to complaints of 
chest pain or other heart problems until December 1995, when 
the veteran was diagnosed with hypertension.  The next 
clinical evidence relating to cardiovascular problems is not 
dated until August 2002, when the veteran complained of chest 
pain.  Evaluation at that time, however, revealed no 
cardiovascular abnormalities, and the veteran was diagnosed 
with gastroesophageal reflux disease.  There are no further 
records related to cardiovascular disease prior to the 
veteran's death in August 2003.

In support of her claim, the appellant submitted two private 
medical opinions which find, based upon a review of the 
veteran's service medical records, that the veteran's 
cardiovascular disease had its clinical onset during his 
period of active service.  Both opinions cite the March 1972 
EKG evidence of bigeminal and trigeminal heart rhythm as 
rationale for so finding.  A VA examiner has not yet opined 
as to whether the veteran's acute myocardial infarction is 
related to his period of active service, including to the 
March 1972 abnormal EKGs.  Despite that later EKGs were 
normal and no cardiovascular disease was found at his 
separation from service, because the veteran's service 
medical records demonstrate that he had abnormal EKGs on 
numerous occasions in March 1972, the Board finds that a 
remand for an etiological opinion is necessary in order to 
fairly decide the merits of the appellant's claim.

Accordingly, the case is REMANDED for the following actions:

1.  Arrange for a qualified VA 
physician to review the veteran's 
claims folder and provide an 
etiological opinion as to whether there 
is a 50 percent probability or greater 
that the veteran's cardiovascular 
disease had its clinical onset during 
his period of active service.  The 
examiner should specifically address 
whether the April 1973 abnormal EKG 
results are likely related to his later 
diagnosis of hypertension or to the 
acute myocardial infarction from which 
he died in August 2003.  The claims 
folder, to include a copy of this 
Remand, must be made available to and 
reviewed by the examiner prior to 
completion of the examination report, 
and the examination report must reflect 
that the claims folder was reviewed.  
Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  The examiner should 
reconcile the opinion given with all 
other opinions of record, if necessary.

2.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the appellant's 
claim for service connection for the 
cause of the veteran's death.  If 
action remains adverse to the 
appellant, provide the appellant and 
her representative with a supplemental 
statement of the case and allow her an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

